30 So. 3d 436 (2009)
Ex parte Clarence E. HAYNES, Talladega County Circuit Clerk, and Amber Edwards, Talladega County Juvenile Intake Officer.
(In re Ex parte G.L.
(In the Matter of H.C.L., a minor child)).
1081171.
Supreme Court of Alabama.
September 4, 2009.
Griffin Sikes, Jr., Robert H. Maddox, and Nathan P. Wilson, Administrative Office of Courts, Montgomery, for petitioners.
*437 Submitted on petitioners' brief only.
Prior report: Ala.Civ.App., ___ So.3d ___.
SHAW, Justice.
The petition for the writ of certiorari is denied.
In denying the petition for the writ of certiorari, this Court does not wish to be understood as approving all the language, reasons, or statements of law in the Court of Civil Appeals' opinion. Horsley v. Horsley, 291 Ala. 782, 280 So. 2d 155 (1973).
WRIT DENIED.
COBB, C.J., and LYONS, WOODALL, STUART, SMITH, BOLIN, PARKER, and MURDOCK, JJ., concur.